Citation Nr: 1402023	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  13-03 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disability from January 1, 2008 to August 30, 2010.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2013, the Board remanded the case to the RO for additional evidentiary development.  The Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From January 1, 2008 to August 30, 2010, the Veteran was service-connected for ischemic heart disease at 30 percent, residuals of prostate cancer at 40 percent, left shoulder impingement with tendonitis/degenerative joint disease at 20 percent, right shoulder degenerative joint disease at 20 percent, lumbar spine degenerative joint disease at 10 percent, and noncompensable ratings for bilateral hearing loss, hemorrhoids, forehead lipoma, erectile dysfunction, and residual abdominal scars for a total combined disability rating of 80 percent.  

2.  The evidence indicates that the Veteran's service-connected disabilities were not so severe as to prevent him from engaging in substantially gainful employment of a sedentary nature.
CONCLUSION OF LAW

The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Prior Board Remand

The Board observes that this case was previously remanded in June 2013 in order to obtain private medical records referenced in the Veteran's December 2010 Application for Increased Compensation Based on Unemployability, obtain employment records from the home improvement store where he was previously employed, and provide the Veteran with a VA examination to assess the impairment resulting from all of his service-connected disabilities.  

In a July 2013 letter, the RO requested that the Veteran complete and return authorization forms in order for the RO to obtain the necessary private medical records.  The Veteran did not complete and return any authorization forms.  The record reflects that in October 2013, the RO attempted to obtain the Veteran's employment records from the home improvement store where he was previously employed.  However, the information provided by the Veteran's former employer was insufficient and the RO was unable to obtain these records.  The Veteran was informed of the RO's inability to obtain these employment records and in October 2013, the Veteran wrote to his former employer, requesting said records.  No employment records have been received and associated with the Veteran's claims file.

In August 2013, the Veteran was provided VA examinations for his service-connected ischemic heart disease, residuals of prostate cancer, left shoulder impingement with tendonitis/degenerative joint disease, right shoulder degenerative joint disease, lumbar spine degenerative joint disease, and bilateral hearing loss that provided opinions on the issue of TDIU.  An October 2013 addendum VA bilateral hearing loss opinion was also provided.  The August 2013 VA examinations and October 2013 VA addendum opinion are adequate.  See 38 C.F.R. § 3.159(c)(4).  It appears there was substantial compliance with the prior remand order and the Board may continue with its determination.  Stegall, 11 Vet. App. at 271; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in a May 2011 letter.

As for the duty to assist, the Veteran's private medical records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The record does not indicate any additional relevant medical records (for which authorization forms were completed and returned) that have not been obtained and associated with the Veteran's file.  
	
Seven VA examinations and one VA medical opinion have been provided in connection with the current claim for entitlement to a TDIU.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The February 2008, May 2011 and August 2013 VA examinations and October 2013 addendum medical opinion are adequate as the VA examiners considered the entire record, noted the Veteran's medical history, addressed relevant evidence and provided explanations for the opinions stated as well as the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  
VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.     Entitlement to a TDIU

The Veteran contends that a grant of TDIU is warranted as he is unemployable due to a combination of all of his service-connected disabilities.  The Veteran was awarded a 100 percent disability evaluation from September 21, 2007 to December 31, 2007 and from August 31, 2010.  Therefore, entitlement to TDIU is at issue from January 1, 2008 to August 30, 2010.

VA will grant a TDIU when the evidence shows the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  

From January 1, 2008 to August 30, 2010, the Veteran was service-connected for ischemic heart disease at 30 percent, residuals of prostate cancer at 40 percent, left shoulder impingement with tendonitis/degenerative joint disease at 20 percent, right shoulder degenerative joint disease at 20 percent, lumbar spine degenerative joint disease at 10 percent, and noncompensable ratings for bilateral hearing loss, hemorrhoids, forehead lipoma, erectile dysfunction, and residual abdominal scars for a total combined disability rating of 80 percent.  He therefore meets the minimum schedular criteria for a grant of a TDIU.  See 38 C.F.R. § 4.16(a) (if there are two or more service-connected disabilities, one must be rated at 40 percent or more and the combined rating must be 70 percent or more). 

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, meaning work that is more than marginal, which permits him to earn a "living wage."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether a veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making its determination, VA considers such factors as the extent of the service-connected disabilities and the veteran's employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

"[T]he central inquiry in determining whether a veteran is entitled to a TDIU rating is whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose, 4 Vet. App. at 363.  The Board notes that the Veteran has a number of non-service connected disabilities including persistent atrial fibrillation, significant hand tremors and upper back, bilateral hip and bilateral knee conditions.

After reviewing the pertinent evidence of record, the Board concludes that the criteria for the award of a TDIU have not been met.  

The record establishes that the Veteran retired from working as a computer specialist with a phone company in 2002.  From September 2002 to November 2008, he was employed as a plumbing associate at a home improvement store, working approximately 20 hours to 40 hours per week.  The Veteran claims that he did not miss work during his employment with the home improvement store.  See Letter from Veteran to Former Employer, October 2013.  The Veteran states he stopped working in 2008 due to a lack of energy, muscle pain and weakness resulting from recurrent prostate cancer and its treatment.  Id.  The Board notes that the Veteran has not received prostate cancer treatment since completing radiation therapy in June 2007, over a year prior to leaving his last job.  Regarding his educational background, the Veteran completed four years of college and has a Master of Science (MS) degree.  He also reported taking hundreds of computer courses between 1956 and 2001.  At no time during this appeal has the Veteran contended seeking employment and being turned down for substantially gainful employment due to his service-connected disabilities.

The medical evidence of record indicates that the Veteran's disabilities do not preclude substantially gainful employment.  

A February 2008 VA prostate cancer examination found that in August 2007 the Veteran went from full-time work at a home improvement store to part-time work following radiation therapy.  The VA examiner opined that the Veteran's prostate cancer has significant occupational effects as it decreases mobility, creates problems with lifting, carrying and reaching, lowers stamina, creates weakness and fatigue, decreases lower extremity strength, and results in urinary incontinence and pain.  As a result of these symptoms related to prostate cancer, the VA examiner found that the resulting work issue was increased absenteeism.  However, the VA examiner did not find that the Veteran's prostate cancer disability precluded the Veteran from securing gainful employment.  The Board notes that the Veteran claims that he did not miss work during his former employment with the home improvement store.  See Letter from Veteran to Former Employer, October 2013.  

The May 2011 prostate cancer VA examiner found the Veteran's prostate cancer impacted his ability to work as he has decreased energy since his radiation treatment.  Despite this, the VA examiner opined that the Veteran's prostate cancer had no significant effect on his occupation or on his usual daily activities.  The VA examiner did not find that the Veteran's prostate cancer disability precluded him from securing gainful employment.

An August 2013 VA audiological examination documented a significant effect on the Veteran's occupation, with resulting work problems of difficulty understanding speech in noise.  However, the VA examiner opined that this resulting work problem, "will not preclude gainful employment."  The rationale provided was that the Veteran is able to understand normal conversational speech without wearing hearing aids.

The August 2013 VA shoulder examination documented functional impairment of both shoulders consisting of less movement than normal and pain on movement.  The VA examiner opined that the Veteran's bilateral shoulder condition impacts his ability to work but that "[h]e could do sedentary work that does not require overhead lifting."  Overall, the VA examiner found that the Veteran's bilateral shoulder condition would not have kept him from gainful employment during the January 1, 2008 to August 30, 2010 timeframe.

During the Veteran's August 2013 VA lumbar spine examination, the VA examiner found this condition results in functional impairment consisting of less movement than normal and pain on movement.  However, the VA examiner opined that the Veteran's spine condition does not impact his ability to work and would not have prevented him from securing gainful employment from January 1, 2008 through August 30, 2010.

The August 2013 VA prostate cancer examination documents that the Veteran's last treatment for prostate cancer was in 2007, with radiation therapy being completed in June 2007.  As a result of this disability, the Veteran has voiding dysfunction causing urine leakage and increased urinary frequency of daytime voiding intervals of less than one hour.  He also suffers from erectile dysfunction.  Although the Veteran reports that his prostate cancer disability creates urinary frequency and low energy, the VA examiner opined that the Veteran's prostate cancer disability would not have kept him from gainful employment during the period of January 1, 2008 to August 30, 2010.

The August 2013 VA heart examination documented that the Veteran received treatment for his heart condition in 2003 and 2004.  The VA examiner found the Veteran's heart condition does impact his ability to work, but would not have kept him from gainful employment from January 1, 2008 to August 30, 2010.

Overall, the August 2013 VA examiner opined that none of the Veteran's service-connected disabilities would have prevented him from securing substantially gainful employment from January 1, 2008 to August 30, 2010.  The VA examiner reasoned that during this timeframe, the Veteran's prostate cancer was undetectable, he was no longer receiving prostate cancer treatments and his heart condition was stable.  Further, the VA examiner opined that the Veteran's back and bilateral shoulder conditions have never prevent him from securing gainful employment.

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.  While the Veteran asserts that he is unemployable, none of the numerous VA examination reports of record indicate that the Veteran is not capable of doing at least sedentary work.  The Board places greater probative weight on the medical opinions concerning the Veteran's employment capability than the Veteran's contentions as to the limitations caused by his disability. 

Again, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose, 4 Vet. App. at 363.  While the Board is cognizant that the Veteran may have difficulty working in a physical capacity, the preponderance of the evidence of record demonstrates that the Veteran is not precluded from securing and following substantially gainful sedentary employment. He should be well qualified for sedentary work given his educational background of having completed four years of college and having a Master of Science (MS) degree.  At no time during this appeal has the Veteran demonstrated that he is unable to engage in substantially gainful sedentary employment due to his service-connected disabilities.  He has also not reported any efforts to engage in employment.  In sum, the Veteran's contentions and the pertinent evidence of record fail to show that his service-connected disabilities preclude employment.  The Board finds, based on the preponderance of the evidence of record, that the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment of a sedentary nature consistent with his educational background and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107(b) (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





ORDER

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


